Citation Nr: 0033145	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
residuals of a lumbar spine injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant had active service from June to August 1971 and 
March 1972 to April 1973.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the No. Little Rock, Arkansas, Regional 
Office (RO), which denied direct-incurrence service 
connection for a psychiatric disability on the grounds that 
the claim was not well grounded; and granted service 
connection and assigned a 10 percent rating for residuals of 
a lumbar spine injury, effective June 27, 1997.  

In an April 1998 Substantive Appeal, appellant requested that 
a Board hearing be held in Washington, D.C.  Although in July 
1999, the Board's administrative staff sent him a letter 
informing him that such hearing was scheduled for August 
1999, appellant failed to report for that hearing.  

In an October 1999 decision, the Board denied direct-
incurrence service connection for a psychiatric disability, 
and remanded to the RO the lumbar spine disability rating 
issue.  As the October 1999 decision/remand stated, since in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) explained that 
there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim, the 
Board reframed the low back "increased rating" appellate 
issue as entitlement to an "original rating" in excess of 
10 percent for residuals of a lumbar spine injury.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellant's service-connected residuals of a lumbar 
spine injury (the only low back disability for which service 
connection is in effect) is manifested primarily by 
complaints of low back pain and no more than slightly 
restricted overall back motion.  

3.  There is no clinical evidence of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motion attributable to the service-connected residuals 
of a lumbar spine injury.  No neurological deficits 
attributable to the service-connected low back disability 
have been clinically reported.  

4.  Any lumbosacral strain or restricted overall low back 
motion attributable to the service-connected low back 
disability cannot be reasonably characterized as more than 
slight in degree.  It is not clearly shown that there is 
deformity of a vertebral body secondary to a compression 
fracture.


CONCLUSION OF LAW

The criteria for an original evaluation in excess of 10 
percent for the service-connected residuals of a lumbar spine 
injury have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain relevant medical 
records and provide medical examination and opinion when such 
examination and opinion are necessary to make a decision on 
the claim.  After reviewing the record, the Board is 
satisfied that all relevant facts with respect to this back 
disability rating claim have been properly developed to the 
extent possible in view of the lack of cooperation from the 
appellant.  There is no useful purpose would be served by 
again remanding said issue with directions to provide further 
assistance to the appellant, unless the appellant is willing 
to report for  a.  A comprehensive medical history and 
detailed findings regarding his service-connected residuals 
of a lumbar spine injury over the years are documented in the 
medical evidence.  

In the October 1999 decision/remand, the Board pointed out 
that it did not appear from the evidentiary record that the 
RO had formally adjudicated whether any arthritis, discogenic 
disease, or vertebral fracture of the low back was part and 
parcel of the service-connected "residuals of a lumbar spine 
injury" or was otherwise related thereto and, if so, whether 
any vertebral fracture of the low back may warrant an 
additional 10 percent evaluation for "demonstrable deformity 
of vertebral body" under Diagnostic Code 5285.  It was 
reiterated that the only low back disability for which 
service connection is in effect is "residuals of a lumbar 
spine injury."  

Additionally, in that October 1999 decision/remand, the Board 
stated that appellant's service medical records included 
findings of low back pain/sprain; spina bifida occulta of S1; 
L1 vertebral body depression possibly due to fracture; L1 
anterior narrowing due to old Scheuermann's disease; L1-L2 
joint space narrowing consistent with infectious/aseptic 
arthritis; and herniated intervertebral disc probably at L4-
L5 (left).  A March 1995 post-service private MRI of the 
lumbar spine was interpreted as showing L1-L2 degenerative 
changes and an L4-L5 disc bulge.  On January 1998 VA 
examination, appellant provided a history of an in-service 
low back injury.  Clinical findings included restricted 
motion of the lumbar spine.  The impression was "residuals 
of injury to lumbar spine."  Apparently, x-rays of the 
lumbosacral spine were conducted later that day and revealed 
L1 and L4 anterior spurring and slight L1 volume loss 
"possibly due to old compression fracture."  However, as 
the Board's October 1999 decision/remand noted, it did not 
appear from the record that said radiographic findings were 
expressly reviewed and correlated with the other clinical 
findings by that examiner.  The etiology of those 
radiographic findings was not provided, nor were diagnostic 
studies, such as CT scan and/or MRI, accomplished to 
determine whether any lumbosacral vertebral body deformity 
was, in fact, currently manifested and, if so, its etiology.  
It was largely for this reason that the case was remanded.  
It was concluded, based on this evidence, that additional 
examination was indicated in order to ascertain the nature 
and extent of all back pathology that was service.

However, appellant failed to report for such VA examinations 
that were ordered pursuant to that remand to determine 
whether any additional low back spinal pathology should be 
considered part and parcel of the service-connected low back 
disability or otherwise warrant service connection.  Thus, 
since any additional low back spinal pathology has not been 
recently confirmed, due to appellant's failure to report for 
examination, there is insufficient evidence for the RO to 
determine whether any additional low back spinal pathology 
should be considered part and parcel of the service-connected 
low back disability or otherwise warrant service connection.  
Although appellant's representative argues that the claims 
folder does not indicate whether appellant was notified of 
the scheduled VA examinations, the RO provided the VA Medical 
Center which was to conduct the examinations a June 2000 
examination worksheet with appellant's address and telephone 
number listed; and a subsequent July 2000 VA computer record 
states that appellant failed to report for VA orthopedic and 
neurologic examinations scheduled for July 2000.  
Furthermore, an August 2000 Supplemental Statement of the 
Case was sent to appellant and his representative, informing 
them of appellant's failure to report for said scheduled July 
2000 VA examinations as well as appellant's failure to 
respond to the RO's October 1999 letter requesting his 
assistance in obtaining any additional clinical records.  
There is no indication appellant and his representative did 
not receive that Supplemental Statement of the Case; and 
neither appellant nor his representative has requested 
rescheduling of said VA examinations or indicated that 
appellant would report for such examinations if rescheduled.  
Thus, the Board concludes that all reasonable efforts have 
been made to assist appellant in this case, and that the duty 
to assist appellant as contemplated by the Veterans Claims 
Assistance Act of 2000 has been satisfied.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected residuals 
of a lumbar spine injury in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The Board has also considered the appropriateness of rating 
appellant's service-connected low back disability under all 
potentially applicable diagnostic codes.  However, the only 
back disability for which service connection is currently in 
effect is residuals of injury to lumbar spine, which thus far 
is essentially rated on limitation of motion.  While there 
was some indication in the past of vertebral body deformity, 
that has not been confirmed, and in view of the failure to 
report for the last examination has not been confirmed.  

Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A 10 percent evaluation may be assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation may be assigned for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  Slight limitation of motion of 
the lumbar segment of the spine may be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. Part 4, Code 5292.  

Appellant contends, in essence, that his service-connected 
low back disability is of such severity as to warrant a 
higher evaluation.  A March 1995 private clinical record 
reflects that appellant reported a December 1994 onset of low 
back pain while lifting a heavy object and twisting his back; 
and that he had reinjured the back on return to work.  He 
reportedly had been fired several days after that lifting-
type back injury and was unemployed.  His gait was slightly 
antalgic, and flexion and extension of the back was described 
as slightly decreased with moderate tenderness.  However, 
deep tendon reflexes and muscle strength were unremarkable, 
although left lower extremity sensation was decreased.  An 
MRI of the lumbar spine was interpreted as showing L1-L2 
degenerative changes and an L4-L5 disc bulge.  On January 
1998 VA examination, appellant provided a history of an in-
service low back injury.  He alleged being unable to work 
because of back pain.  Clinically, his gait was described as 
normal.  The back exhibited 80 degrees' forward flexion, 30 
degrees' backward extension, and lateroflexion and rotation 
were each 25 degrees, bilaterally, all motions accompanied by 
pain.  

It should be added that in the Board's October 1999 
decision/remand, normal ranges of low back motion were listed 
as 95 (or more) degrees' forward flexion, 35 degrees' 
backward extension, 40 degrees' lateroflexion, bilaterally, 
and 35 degrees' rotation, bilaterally.  Since on that January 
1998 VA examination, appellant's low back displayed no more 
than slight limitation of forward flexion, backward 
extension, lateroflexion, and rotation, albeit with some pain 
on motion, and no muscle spasms were apparent, the severity 
of the restriction of low back motions or any lumbosacral 
strain cannot be reasonably characterized as more than slight 
in degree.  38 C.F.R. Part 4, Codes 5292 and 5295.  

Although on that January 1998 VA examination, appellant 
complained of intermittent pain radiating into the left lower 
extremity, it is noted that deep tendon reflexes were normal 
and there was no muscle atrophy of the lower extremities.  
Again, it is not shown that any neurologic or lumbar spinal 
discogenic pathology is due to the service-connected low back 
disability.  It does not appear appropriate to rate the 
service-connected low back disability under Diagnostic Code 
5293, since Code 5293 is for rating intervertebral disc 
syndrome.  Under Diagnostic Code 5293, a 10 percent 
evaluation may be assigned for mild intervertebral disc 
syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc), and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  
However, even assuming arguendo that Diagnostic Code 5293 
applies, the clinical evidence does not reveal more than 
slight neurologic deficits, particularly since deep tendon 
reflexes of the lower extremities were described as intact on 
that January 1998 VA examination.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
appellant's service-connected low back disability, manifested 
primarily by no more than slight overall limitation of 
motion, albeit with some pain on motion, is adequately 
compensated for by the currently assigned 10 percent 
evaluation.  The current rating contemplates some complaints 
of pain with associated functional limitation.  See, e.g., 
Code 5295.  For the aforestated reasons, there is no basis 
for a higher disability rating based on the evidence that is 
of record.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The benefit-of-the-
doubt doctrine is inapplicable, since the preponderance of 
the evidence is against allowance of this disability rating 
issue on appeal, for the aforestated reasons.  38 C.F.R. 
§ 3.102 (2000).  



ORDER

An original rating in excess of 10 percent for residuals of a 
lumbar spine injury is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

